DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment re Priority
	Applicant is claiming 371 priority to a PCT document filed July 3, 2019 and 119(e) domestic priority to a provisional application filed July 7, 2018. It is noted that the provisional application does not provide support for all of the limitations of independent claim 1 and therefore does not provide enablement for any of the claims. Specifically, the provisional application does not support the limitation within claim 1 of “direct light from the light source away from the fovea”. The provisional application discloses that the light sources can be located in a non-central peripheral portions of the contact lens but discloses the light sources as illumination the sub-sectors of fig 7. These sub-sectors include the central foveal region labeled as “1”. The examiner could not find support within the provisional application to support the light being directed to non-foveal portions of the eye i.e. “away from the fovea of an eye”. If support does exist within the provisional application it is kindly requested that applicant indicate where within the provisional application such support can be found. However, lacking support as set forth above, for purposes of applying prior art, applicant is only entitled to the benefit of the July 3, 2019 PCT filing date.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16-18, 21-23, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai publication number 2018/0092738 in view of Shtukater publication number 2017/0270636.
	With respect to claim 1, Tai discloses a contact lens (paragraphs 0011-0012); comprising a light source (paragraphs 0011-0012 i.e. radioluminescent light or paragraph 0046 disclosing that the radioluminescent light can be replaced with LED diodes or electroluminescent light); the light source coupled to a reflector (fig 4, paragraph 0043, 0072); the light source embedded in the lens (paragraph 0012); the light source and contact lens configured to be worn for a plurality of hours (paragraphs 0057-0058); directing light from the light source away from the fovea of the eye for the plurality of hours (paragraph 0043, 0057-0058). Specifically, Tai discloses that the light source can be shaped, positioned and tuned to provide the light to be peripheral of the macula where the location of the eye cones are more prevalent (paragraph 0043) i.e. “directing light from the light source away from the fovea”. Furthermore, it would be obvious to one of ordinary skill in the art, at the time of the effective filing to have the contact lens with LED’s of Tai as configured to be worn for several hours since Tai 
With respect to claim 1, Tai discloses as is set forth above but does not disclose the contact lens further comprising an electronic module that is embedded in the contact lens. However, Tai discloses that the light sources can be a plurality of LED diodes or electroluminescent light which both will require electronics i.e. an electronic module. The examiner takes Judicial Notice that it is well known in the art of electronic contact lenses for the electronic components to be embedded within the contact lens for the purpose of protected the electronics. Regardless, Shtukater teaches that in a contact 
With respect to claim 2, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light source can be shaped, positioned and tuned to provide the light to be peripheral of the macula where the location of the eye cones are more prevalent (paragraph 0043) i.e. “directing light from the light source away from the macula”.
With respect to claim 3, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light source can be shaped, positioned and tuned to provide the light to be peripheral of the macula where the location of the eye cones are more prevalent (paragraph 0043) i.e. “directing light from the light source away from the fovea”. Additionally, since the light is being directed away from the fovea (paragraph 0043), it is inherently not forming an image on the fovea. 

With respect to claim 5, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light source can be coupled to a reflector or a lens (fig 4, paragraph 0043, 0072); the light source can comprise an LED (paragraph 0046); coupled to the one or more of a reflector or a lens (paragraph 0043); and arranged to direct light away from the fovea of the eye i.e. to peripheral portions of the retina (paragraphs 0004-0008, 0043, 0057-0058). 
With respect to claim 6, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses the light source and reflector arranged to direct light away from the macula (paragraph 0043); with a peak intensity outside of the fovea (paragraph 0043, 0057-0058). 
With respect to claim 7, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light sources can be placed around the central portion of the lens but does not specifically disclose the central zone as an optical zone to correct a refractive error of the eye. However, Tai further discloses that the central portion can be configured to be free of light sources and electronics and can be configured such that “the central vision can be maintained while stimulating the retina” (figs 19, 21, paragraph 0053). The examiner takes Judicial Notice that it is well known in the art of contact lenses to maintain the vision of the specific user by providing optical correction based on the user’s needs. Therefore, it would have been obvious to one of 
With respect to claim 8, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the one or more of the reflector or the lens is located outside of the central portion (figs 12, 19, paragraph 0043, 0072). 
With respect to claim 9, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses the light source comprising a plurality of reflectors located outside of the central portion (see rejection of claim 8) having a peak intensity profile located outside of the fovea (paragraph 0043, 0057-0058). 
With respect to claim 10, Tai and Shtukater disclose and teach as is set forth above and the peak intensity will inherently be located at an angle of greater than 5 degrees from the optical axis, this being reasonably based on Tai disclosing the light sources being arranged in a ring formation around the center of the lens (paragraphs 0046, 0057), based on the distancing of the light sources from the center and that the light sources can be shaped, positioned and tuned to provide the light to be peripheral of the macula, and based on the very low angle being claimed i.e. “greater than 5 degrees”. 

With respect to claim 12, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the lens is configured to be worn overnight for the purpose of providing low levels of light to the eye rods to reduce or eliminate hypoxia similar to the claimed invention (paragraphs 0004-0008, 0043-0057-0058). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the contact lens of Tai and Shtukater configured to be worn for 8 hours since Tai further discloses that the lens is configured to be worn overnight for the purpose of providing low levels of light to the eye rods to reduce or eliminate hypoxia similar to the claimed invention. 
 With respect to claim 13, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light source can be a plurality of LED’s (paragraph 0046, 0057). 
With respect to claim 14, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light sources can be a plurality of LED’s disposed outside of the central portion of the lens (figs 19, 21, 0057) but does not specifically disclose the central zone as an optical zone to correct a refractive error of the eye. However, Tai further discloses that the central portion can be configured to be free of light sources and electronics and can be configured such that “the central vision can be maintained while stimulating the retina” (figs 19, 21, paragraph 0053). The examiner takes Judicial Notice that it is well known in the art of contact lenses to 
With respect to claim 16, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light source can have a peak range from about 490nm to 510nm (paragraphs 0058, 0078). 
With respect to claim 17, Tai and Shtukater disclose and teach as is set forth above and Tai further discloses that the light emission should preferably closely match the peak absorption of rod cells at 500nm (paragraph 0058). Having the bandwidth as being narrow such as not exceeding a specified amount is merely optimizing the peak absorption of the light emission by the rod cells. It would have been obvious to one of ordinary skill in the art at the time of the effective filing to have the bandwidth as being narrow centered around 500nm since this is merely optimizing the range and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233. 
With respect to claim 18, Tai and Shtukater disclose and teach as is set forth above but do not specifically disclose the power of the LED within the claimed range for 
With respect to claim 21, the examiner takes Judicial Notice that it is well known in the art of contact lenses having electronic modules for such modules to be located on a printed circuit board in an arcuate shape surrounding the center of the lens and positioned away from the center more towards a periphery of the lens i.e. by no less than 1.5mm from the center for the purpose of directing and controlling the electronic components of the lens without interfering with the central vision of the lens. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the electronic module of Tai as modified by Shtukater as being located on a printed circuit board in an arcuate shape surrounding the center of the lens and positioned away from the center by no less than 1.5mm for the purpose of directing and controlling the LED electronic components of the lens without interfering with the central vision of the lens. 

	With respect to claim 26, Tai and Shtukater disclose and teach as is set forth above and Shtukater further teaches that an electronic lens can use an RFID module to remotely communicate with the lens to remotely provide energy to the lens (paragraphs 0112, 0165). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the contact lens of Tai as modified by Shtukater as further using an RFID module to recharge a battery since Shtukater further teaches that an electronic lens can use an RFID module to remotely communicate with the lens for the purpose of remotely providing energy to the lens. 
	With respect to claim 29, Tai and Shtukater disclose and teach as is set forth above and Shtukater further teaches that an electronic lens that uses an LED light source can alternatively use an OLED light source as the means of providing light from the contact lens (paragraph 0098). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the LED light source of . 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Shtukater and further in view of Schulman patent number 6,516,808.
	With respect to claim 15, Tai and Shtukater disclose and teach as is set forth above but do not disclose electronics hermetically sealed in a biocompatible package of a thickness not exceeding 150 microns. However, as stated above, it is well known and Shtukater teaches of embedding electronic components within contact lenses. Schulman teaches that electronic components can be hermetically sealed in a biocompatible package of a thickness not exceeding 150 microns for the purpose of protecting the electronics while being compatible with the human body (column 2, lines 5-50, column 8, line 1 to column 9, line 29). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the electronics as being hermetically sealed in a biocompatible package of a thickness not exceeding 150 microns since it is well known and Shtukater teaches of embedding electronic components within contact lenses and since Schulman teaches that electronic components can be hermetically sealed in a biocompatible package of a thickness not exceeding 150 microns for the purpose of protecting the electronics while being compatible with the human body.
Support For Judicial Notice
	Tuan publication number 2018/0017814 (such as figs 1 and 3, paragraphs 0015, 0026), Newman publication number 2017/0184875 (such as abstract, figs 1 and 3, 
	Youssef patent number 10,288,909 (such as fig 1, column 2, lines 53-63), Lee et al publication number 2019/0107734 (such as figs 1A, 13, paragraphs 0033-0034), Van Heugten et al publication number 2019/0113757 (such as fig 2, paragraphs 0012, 0037) are being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of electronic contact lenses for the electronic components to be embedded within the contact lens for the purpose of protected the electronics.
	Legerton publication number 2013/0278887 discloses a contact lens having light sources positioned in peripheral portions of a lens and which provides peripheral defocus and which keeps the central portion clear from the light sources (figs 1A, 2, paragraph 0014, 0018-0021, 0043) and is being cited herein as evidence of the examiner’s Judicial Notice it is well known in the art of contact lenses having a clear central zone for such zone to provide the optical correction based on the user’s needs (paragraph 0046). 
	Flitsch publication number 2017/0229730 (such as fig 1C, paragraphs 0047, 0050, 0071), Xiao publication number 2020/0360184 (such as figs 4A, 4B, paragraph 0083), and Lee et al 2017/0097519 (such fig 4A, paragraphs 0012, 0037) are being 
Prior Art Citations
	Tuan publication number 2018/0017814, Legerton publication number 2013/0278887, and Yates publication number 2018/0055351 were previously cited and are being cited herein again to show contact lenses that would have also made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
With respect to Tuan’814,  in fig 1 either of the peripheral projectors 120B can be considered as the claimed “light source directing light away from a fovea”. Additionally, Tuan’814 discloses that the central projector need not be included (paragraph 0025) i.e. only having the peripheral projectors projecting light to peripheral portions of the retina. Tuan’814 further discloses the light source coupled to a lens or reflector (paragraph 0015) and the contact lens providing peripheral defocus either behind or in front of the retina (such as figs 1 and 3, paragraphs 0015, 0026). 
With respect to Legerton’887, the abstract and fig 1 disclose the light being projected to peripheral portions of the retina i.e. “away from a fovea”. Legerton’887 further discloses the light source coupled to a lens or reflector (paragraphs 0022, 0031) 
With respect to Yates’351, the entire structure of figs 7 and 10 can be considered as the “contact lens” and fig 7 disclose the light sources and paragraph 0075 discloses that the light sources can be structured and arranged to illuminate peripheral portions of the retina and Yates’351 further disclose that the light source(s) can be coupled to a reflector (fig 7). 
Additionally, the examiner takes Judicial Notice that it is well known for LED’s to provide a plurality of hours and, if used with contact lenses, to provide many hours of use so that the contact lens need not be frequently replaced. 
Response to Arguments
Applicant’s amendment of the specification on February 28, 2022 has overcome the specification objection set forth in the prior office action. 
Applicant’s claim amendments and arguments of February 28, 2022 have overcome all claim objections and 112 rejections set forth in the prior office action. 
Applicant's arguments filed February 28, 2022 with respect to the art rejections have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues that the obvious matter of design choice is improper. The examiner is in agreement and this rejection has been removed. With further respect to claim 1, applicant’s challenges the examiner’s Judicial Notice that it is well known for contact lenses to focus either in front or behind of the peripheral retina. Applicant argues that focusing for myopia and hyperopia would need to be on the retina. The examiner respectfully disagrees. Specifically, as stated in the rejection above, the 
Applicant further challenges the examiner’s Judicial Notices of “embedded electronic modules”, light sources around the central portion such that central vision can be maintained while stimulating the retina, and electronic modules located on printed circuit boards in an arcuate shape surrounding the lens center and position away from the center by no less than 1.5mm. The examiner has provide prior art references in support of such Judicial Notices as set forth above. It is the examiner’s contention that the respective rejections that apply such Judicial Notice(s) are still applicable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.